DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-18 are pending.
Claim(s) 1-18 are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.
Response to Amendment
This Office Action is responsive to the RCE filed on 02/25/2022.
Claims 1, 6, 8, 13-16, and 18 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
35 USC § 112 rejections withdrawn:
	Applicant’s amendments to the claims 1, 8, and 14-16 have overcome all the 35 USC § 112(b) rejections of the claims 1-18 as set forth in the previous office action; 
35 USC § 103 rejections withdrawn:
	Applicant’s amendments to claims 1 and 8 have overcome the 35 USC § 103 rejections of claims 1-18 as set forth in the previous office action; accordingly, all the 35 USC § 103 rejections of the claims 1-18 as set forth in the previous office action have been withdrawn.
Applicant’s arguments regarding the amended claims 15-17 are persuasive:
	Applicant’s arguments with respect to the rejection under 35 U.S.C. § 103 of claims 1 and 8 have been fully considered and are persuasive. See pages 10-12 of the applicant’s remarks and arguments submitted on 01/31/2022:
	“Hahn, as conceded by the Examiner, clearly does not teach or suggest acquiring a differential shape between the pre-machining shape and the target shape by comparing, with respect to the reference plane, the reference surface of the post-machining workpiece and the shape of the upper surface of the pre-machining workpiece. 
	Hahn makes no mention of a reference plane.
	Thus, Morneau does not teach or suggest scanning an upper surface of a pre- machining workpiece to measure a height of the upper surface of the pre-machining workpiece at measurement points with respect to a reference plane located below an upper surface of a post-machining workpiece.
	Morneau does not measure with respect to a reference plane. 
Accordingly, the combination of Morneau with Hahn does not teach or suggest a differential shape acquisition unit configured to acquire a differential shape between the pre- machining shape and the target shape by comparing, with respect to the reference plane, the reference surface of the post-machining workpiece and the shape of the upper surface of the pre-machining workpiece because neither Hahn nor Morneau teach comparing the reference surface of the post-machining workpiece and the shape of the upper surface of the pre- machining workpiece with a reference plane.”

	Applicant’s arguments as discussed above are persuasive. In response to applicant’s arguments and amendments to claims 1 and 8, all the 35 U.S.C. § 103 rejections as set forth in the previous office action have been withdrawn.

Claims 1-7 and 16-17:
Claim 1:
	Regarding the previously presented claim 1, Hahn (US20100292822A1) and Morneau et al. (US20190163162A1) disclose all the elements of previously presented claim 1 as described in the previous office action mailed on 12/03/2021.
	However, regarding the amended claim 1, none of the Hahn (US20100292822A1), Morneau et al. (US20190163162A1), Yasukochi et al. (US20150056036A1), Ozawa et al. (US20080012519A1), Schneider (US20150128773A1), Wilcox et al. (US20190377317A1), or Ferry et al. (US20160175955A1) taken either alone or in obvious combination disclose, A machine tool, having all the claimed features of applicant’s instant invention, specifically including:	
A machine tool for performing a cutting process on a workpiece with a cutting tool, the machine tool comprising: 
“a measurement unit configured to scan an upper surface of a pre-machining workpiece to measure a height of the upper surface of the pre-machining workpiece at measurement points with respect to a reference plane located below an upper surface of a post-machining workpiece; 
, with respect to the reference plane, at each of the measurement points measured by the measurement unit; 
a target shape acquisition unit configured to acquire, as a reference surface, a target shape of the upper surface of the post-machining workpiece; 
a differential shape acquisition unit configured to acquire a differential shape between the pre-machining shape and the target shape by comparing, with respect to the reference plane, the reference surface of the post-machining workpiece and the shape of the upper surface of the pre-machining workpiece; and 
a machining path setting unit configured to set machining paths so as to perform the cutting process on only the differential shape.”

Claims 7 and 16-17are allowed based on their dependencies on claim 1.

Claims 8-15 and 18:
Claim 8:
	Regarding the previously presented claim 8, Hahn (US20100292822A1) and Morneau et al. (US20190163162A1) disclose all the elements of previously presented claim 1 as described in the previous office action mailed on 12/03/2021.
	However, regarding the amended claim 8, none of the Hahn (US20100292822A1), Morneau et al. (US20190163162A1), Yasukochi et al. (US20150056036A1), Ozawa et al. (US20080012519A1), Schneider (US20150128773A1), Wilcox et al. (US20190377317A1), or Ferry et al. (US20160175955A1) taken either alone or in obvious combination disclose, A control method, having all the claimed features of applicant’s instant invention, specifically including:	
A control method of a machine tool for performing a cutting process on a workpiece with a cutting tool, the control method comprising: 
“scanning an upper surface of a pre-machining workpiece to measure a height of the upper surface of the pre-machining workpiece at measurement points with respect to a reference plane located below an upper surface of a post-machining workpiece; 
acquiring, as a pre-machining shape, a shape of the upper surface of the pre- machining workpiece, based on information on the height of the upper surface of the pre- machining workpiece, with respect to the reference plane, at each of the measurement points; 
acquiring, as a reference surface, a target shape of the upper surface of the post- machining workpiece; 
acquiring a differential shape between the pre-machining shape and the target shape by comparing, with respect to the reference plane, the reference surface of the post- machining workpiece and the shape of the upper surface of the pre-machining workpiece; and 
setting machining paths so as to perform the cutting process on only the differential shape.”

Claims 9-15 and 18 are allowed based on their dependencies on claim 8.
It is for these reasons that applicant's invention defines over the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116